Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

PART I		THE EXAMINER’S EVALUATION OF THE APPLICATION
SECTION A		RELEVANT ART CITED BY THE EXAMINER
1.    Mahoney (US 20070239755 Al).
2.    Krebs et al. (US 20200183652 A1).
3.    Oprea et al. (US 9256725 B2).

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
4.	The primary reasons for allowance of claims 1-5 and 7 in the instant application is the combination with the inclusion of the following limitations:  “select an entity specified by the entity list; make a determination, based on an identity of the user, that the user has access privileges for an application hosted by the entity; in response to the determination, add the selected entity to an available entity list: obtain user input using a graphical user interface based on the available entity list; identify, based on the user input , an entity of the entities; and restore the entity using the backups.”
5.	The primary reasons for allowance of claims 8-12 and 14-19 in the instant application is the combination with the inclusion of the following limitations: “selecting an entity specified by an entity list wherein the entity list specifies entities available for the restorations; making a determination, based on an identity of the user, that the user has access privileges for an application hosted by the entity; in response to the determination, adding the selected entity to an available entity list to obtain the available entity list; obtaining user input using a graphical user interface based on the available entity list; identifying, based on the user input, an entity of the entities; and restoring the entity using a backup of the entities.”
The prior art listed in the information disclosure statement filed on 01/29/2021 neither anticipates nor renders obvious the above-recited combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

PART II		THE ATTENTION OF FUTURE CORRESPONDENT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
March 19, 2021